IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF: R. H.-I., DATE OF                    No. 83313
                     BIRTH: 07/24/2000, A MINOR 20 YEARS
                     OF AGE.

                     R. H.-I.,
                                                                                 FILED
                                              Appellant,                         MAR 1 0 2022
                                        vs.                                    ELIZABETH A. BROWN
                    THE STATE OF NEVADA,                                     CLERKg  qprintE   COURT

                                                                            BY
                                     Resi ondent.

                                          ORDER DISMISSING APPEAL

                                 This is an appeal from an order certifying appellant as an adult
                    for prosecution. Eighth Judicial District Court, Family Court Division,
                    Clark County; William O. Voy, Judge.
                                 Appellant's counsel has filed a notice of voluntary withdrawal

                    of this appeal. Counsel advises this court that she has informed appellant
                    of the legal consequences of voluntarily withdrawing this appeal, including
                    that appellant cannot hereafter seek to reinstate this appeal, and that any
                    issues that were or could have been brought in this appeal are forever
                    waived. Having been so informed, appellant consents to a voluntary
                    dismissal of this appeal. Cause appearing, this court
                                 ORDERS this appeal DISMISSED.




                                              Hardesty


                                                                                               J.
                    Stiglich                                   Herndon
SUPREME COURT
     OF
   NEVADA

(0) 1947A allesto
                                                                                         ,?-67(oS7
                      cc:   Hon. William O. Voy, District Judge, Family Court Division
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


1.0) t.+47A esfigru